 Case 5:19-cv-00060-C Document 171 Filed 06/02/21                Page 1 of 3 PageID 1818



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                LUBBOCK DIVISION


KAREN DI PIAZZA; Individually, and as    §
Mother to CORBIN JAEGER and as           §
Personal Representative of the Estate of §
CORBIN LEE JAEGER, Deceased              §
       Plaintiff,                        §
                                         §
vs.                                      § CIVIL ACTION NO. 5:19-cv-00060-C
                                         §
WEATHER GROUP TELEVISION,                §
LLC dba THE WEATHER CHANNEL,             §
a Georgia limited liability company;     §
SHEENA BITTLE as Personal Representative §
of the Estate of KELLEY GENE             §
WILLIAMSON; KEITH DANIELS as             §
Personal Representative of the Estate of §
RANDALL D. YARNALL                       §
       Defendants.                       §

                           PLAINTIFF’S MOTION TO DISMISS

       Plaintiff Karen di Piazza, Individually, and as Mother to Corbin Jaeger and as Personal

Representative of the Estate of Corbin Lee Jaeger, Deceased, files her Motion to Dismiss

pursuant to Federal Rule of Civil Procedure 41(a)(2) and shows the Court as follows:

       1.     On April 26, 2021, this Court entered an Order administratively closing this case

without prejudice. (DKT 170).

       2.     The Court instructed the parties to file appropriate dismissal papers on or before

60 days from the date of said order. (DKT 170).

       3.     Plaintiff has resolved all of her claims against Defendants Weather Group

Television, LLC dba The Weather Channel, Sheena Bittle as Personal Representative of the

Estate of Kelley Gene Williamson, and Keith Daniels as Personal Representative of the Estate of

Randall D. Yarnall.

                                                  1
  Case 5:19-cv-00060-C Document 171 Filed 06/02/21                 Page 2 of 3 PageID 1819



       4.      Therefore, Plaintiff asks this Court to dismiss all of her claims against Defendants

Weather Group Television, LLC dba The Weather Channel, Sheena Bittle as Personal

Representative of the Estate of Kelley Gene Williamson, and Keith Daniels as Personal

Representative of the Estate of Randall D. Yarnall, with prejudice as to refiling the same. See

Fed. R. Civ. P. 41(a)(2).

                                            PRAYER

       Wherefore, Plaintiff Karen di Piazza, Individually, and as Mother to Corbin Jaeger and as

Personal Representative of the Estate of Corbin Lee Jaeger, Deceased, requests this Court to

dismiss all of her claims against Defendants Weather Group Television, LLC dba The Weather

Channel, Sheena Bittle as Personal Representative of the Estate of Kelley Gene Williamson, and

Keith Daniels as Personal Representative of the Estate of Randall D. Yarnall, with prejudice as

to refiling the same.



                                             Respectfully Submitted,

                                             LAW OFFICES OF ROBERT A. BALL
                                             225 Broadway, Suite 2220
                                             San Diego, California 92101
                                             Telephone (619) 234-3913; Fax (619) 234-4055
                                             ROBERT A. BALL, SBN (CA) 00761
                                             ADMITTED PRO HAC VICE
                                             rball@robertballapc.com
                                             JOHN M. DONNELLY, SBN (CA) 156965
                                             ADMITTED PRO HAC VICE
                                             jdonnelly@robertballapc.com




                                                2
  Case 5:19-cv-00060-C Document 171 Filed 06/02/21                    Page 3 of 3 PageID 1820




                                              McCLESKEY, HARRIGER, BRAZILL &
                                               GRAF, L. L. P.
                                              5010 University Ave., 5th Fl.
                                              Lubbock, Texas 79413
                                              (806) 796-7306/ Fax No. (806) 796-7365

                                              By: /s/ Benjamin H. Davidson, II
                                              BENJAMIN H. DAVIDSON, II
                                              State Bar No. 05430590
                                              bdavidson@mhbg.com
                                              M. KATHLEEN DAVIDSON
                                              State Bar No. 24070919
                                              kdavidson@mhbg.com

                                              ATTORNEYS FOR PLAINTIFF KAREN
                                              DI PIAZZA, Individually and as Natural
                                              Mother to CORBIN JAEGER and as Personal
                                              Representative of the Estate of
                                              CORBIN LEE JAEGER, DECEASED




                                 CERTIFICATE OF SERVICE
       This is to certify that a true and correct copy of the above and foregoing instrument has

been served upon all parties of record, this 2nd day of June, 2021.




                                              /s/ Benjamin H. Davidson, II
                                              BENJAMIN H. DAVIDSON, II




                                                 3
